The opinion of the court was delivered by
Bennett, J.
This case comes before us upon exceptions to the opinion of the county court in rendering judgment for the defendant upon the report of the auditors.
The only question which arises is on the two items in the defendant’s account, numbered nine and ten. In regard to these two items, the auditors report that Scott had been en*53gaged as an attorney to institute two certain suits for the individuals named in the report, and that having commenced them, he engaged the defendant to assist him, and' that the defendant rendered the services and was employed by no one _ except the plaintiff. Though the auditors do not find an express promise on the part of Scott to pay the defendant for these services, yet, they allow them upon the ground of an implied promise. The services were rendered at the express request of Scott, and he did not profess to employ the defendant in behalf of his clients ; and, indeed, it does not appear that he had any authority so to do. Besides the auditors report expressly negatives the fact. that the defendant was employed by them. No express promise, as has been urged, could be necessary to charge the defendant. The plaintiff acted upon his individual responsibility, and was the only person who did ever employ the defendant. The auditors were fully justified in finding an implied promise, under the circumstance of this case, from the express request of the plaintiff to perform the services. Such a request is as obligatory upon the party as an express promise.
The judgment of the county court is affirmed.